Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE

IGNITE RESTAURANT GROUP, INC. 2012 OMNIBUS INCENTIVE PLAN

 

*  *  *  *  *

 

Participant: [NAME]

 

Grant Date: [DATE]

 

Number of Shares of

Restricted Stock Granted: [NUMBER OF SHARES]

 

*  *  *  *  *

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Ignite Restaurant
Group, Inc., a corporation organized in the State of Delaware (the “Company”),
and the Participant specified above, pursuant to the Ignite Restaurant
Group, Inc. 2012 Omnibus Incentive Plan, as in effect and as amended from time
to time (the “Plan”), which is administered by the Committee; and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of Restricted Stock provided herein
to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.                                      Incorporation By Reference; Plan
Document Receipt.  This Agreement is subject in all respects to the terms and
provisions of the Plan (including, without limitation, any amendments thereto
adopted at any time and from time to time unless such amendments are expressly
intended not to apply to the Award provided hereunder), all of which terms and
provisions are made a part of and incorporated in this Agreement as if they were
each expressly set forth herein.  Any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto in the Plan.  The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content.  In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall control.

 

2.                                      Grant of Restricted Stock Award.  The
Company hereby grants to the Participant, as of the Grant Date specified above,
the number of shares of Restricted Stock specified above.  Except as otherwise
provided by the Plan, the Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
interest in the Company for any reason, and no adjustments shall be made for
dividends in cash or other

 

--------------------------------------------------------------------------------


 

property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in the Plan or this Agreement.  Subject to
Section 5 hereof, the Participant shall not have the rights of a stockholder in
respect of the shares underlying this Award until such shares are delivered to
the Participant in accordance with Section 4 hereof.

 

3.                                      Vesting.

 

(a)                                 Subject to the provisions of Sections
3(b) and 3(c) hereof, the Restricted Stock subject to this grant shall become
unrestricted and vested on December 31, 2013, provided that the Participant has
not incurred a Termination prior to each such vesting date.

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.

 

(b)                                 Committee Discretion to Accelerate Vesting. 
Notwithstanding the foregoing, the Committee may, in its sole discretion,
provide for accelerated vesting of the Restricted Stock at any time and for any
reason.

 

(c)                                  Change in Control.  The Restricted Stock
shall become fully vested upon the occurrence of a Change in Control so long as
the Participant has not incurred a Termination prior to such Change in Control.

 

(d)                                 Forfeiture.  Subject to the Committee’s
discretion to accelerate vesting hereunder, all unvested shares of Restricted
Stock shall be immediately forfeited upon the Participant’s Termination for any
reason.

 

4.                                      Period of Restriction; Delivery of
Unrestricted Shares.   During the Period of Restriction, the Restricted Stock
shall bear a legend as described in Section 8.2(c) of the Plan.  When shares of
Restricted Stock awarded by this Agreement become vested, the Participant shall
be entitled to receive unrestricted shares and if the Participant’s stock
certificates contain legends restricting the transfer of such shares, the
Participant shall be entitled to receive new stock certificates free of such
legends (except any legends requiring compliance with securities laws).

 

5.                                      Dividends and Other Distributions;
Voting.  Participants holding Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such shares, provided
that any such dividends or other distributions will be subject to the same
vesting requirements as the underlying Restricted Stock and shall be paid at the
time the Restricted Stock becomes vested pursuant to Section 3 hereof.  If any
dividends or distributions are paid in shares, the shares shall be deposited
with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
they were paid.  The Participant may exercise full voting rights with respect to
the Restricted Stock granted hereunder.

 

6.                                      Non-Transferability.  The shares of
Restricted Stock, and any rights and interests with respect thereto, issued
under this Agreement and the Plan shall not, prior to vesting, be sold,
exchanged, transferred, assigned or otherwise disposed of in any way by the

 

2

--------------------------------------------------------------------------------


 

Participant (or any beneficiary of the Participant), other than by testamentary
disposition by the Participant or the laws of descent and distribution.  Any
attempt to sell, exchange, transfer, assign, pledge, encumber or otherwise
dispose of or hypothecate in any way any of the Restricted Stock, or the levy of
any execution, attachment or similar legal process upon the Restricted Stock,
contrary to the terms and provisions of this Agreement and/or the Plan shall be
null and void and without legal force or effect.

 

7.                                      Governing Law.  All questions concerning
the construction, validity and interpretation of this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the choice of law principles thereof.

 

8.                                      Withholding of Tax.  The Company shall
have the power and the right to deduct or withhold, or require the Participant
to remit to the Company, an amount sufficient to satisfy any federal, state,
local and foreign taxes of any kind (including, but not limited to, the
Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the
Restricted Stock and, if the Participant fails to do so, the Company may
otherwise refuse to issue or transfer any shares of Common Stock otherwise
required to be issued pursuant to this Agreement.  Any statutorily required
withholding obligation with regard to the Participant may be satisfied by
reducing the amount of cash or shares of Common Stock otherwise deliverable to
the Participant hereunder.

 

9.                                      Section 83(b).  If the Participant
properly elects (as required by Section 83(b) of the Code) within 30 days after
the issuance of the Restricted Stock to include in gross income for federal
income tax purposes in the year of issuance the Fair Market Value of such shares
of Restricted Stock, the Participant shall pay to the Company or make
arrangements satisfactory to the Company to pay to the Company upon such
election, any federal, state or local taxes required to be withheld with respect
to the Restricted Stock.  If the Participant shall fail to make such payment,
the Company shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to the Participant any federal, state or
local taxes of any kind required by law to be withheld with respect to the
Restricted Stock, as well as the rights set forth in Section 8 hereof.  The
Participant acknowledges that it is the Participant’s sole responsibility, and
not the Company’s, to file timely and properly the election under
Section 83(b) of the Code and any corresponding provisions of state tax laws if
the Participant elects to make such election, and the Participant agrees to
timely provide the Company with a copy of any such election.

 

10.                               Legend.  All certificates representing the
Restricted Stock shall have endorsed thereon the legend set forth in
Section 8.2(c) of the Plan.  Notwithstanding the foregoing, in no event shall
the Company be obligated to deliver to the Participant a certificate
representing the Restricted Stock prior to the vesting dates set forth above.

 

11.                               Securities Representations.  The shares of
Restricted Stock are being issued to the Participant and this Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant acknowledges, represents and
warrants that:

 

3

--------------------------------------------------------------------------------


 

(a)                                 The Participant has been advised that the
Participant may be an “affiliate” within the meaning of Rule 144 under the
Securities Act and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 11.

 

(b)                                 If the Participant is deemed an affiliate
within the meaning of Rule 144 of the Securities Act, the shares of Restricted
Stock must be held indefinitely unless an exemption from any applicable resale
restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to the shares of Restricted
Stock and the Company is under no obligation to register the shares of
Restricted Stock (or to file a “re-offer prospectus”).

 

(c)                                  If the Participant is deemed an affiliate
within the meaning of Rule 144 of the Securities Act, the Participant
understands that (i) the exemption from registration under Rule 144 will not be
available unless (A) a public trading market then exists for the Common Stock of
the Company, (B) adequate information concerning the Company is then available
to the public, and (C) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and (ii) any sale of the shares of vested
Restricted Stock hereunder may be made only in limited amounts in accordance
with the terms and conditions of Rule 144 or any exemption therefrom.

 

12.                               Entire Agreement; Amendment.  This Agreement,
together with the Plan, contains the entire agreement between the parties hereto
with respect to the subject matter contained herein, and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter.  The Committee shall have the right, in its
sole discretion, to modify or amend this Agreement from time to time in
accordance with and as provided in the Plan.  This Agreement may also be
modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.

 

13.                               Notices.  Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the General Counsel of the
Company.  Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company.

 

14.                               Acceptance.  As required by Section 8.2 of the
Plan, the Participant shall forfeit the Restricted Stock if the Participant does
not execute this Agreement within a period of sixty (60) days from the date that
the Participant receives this Agreement (or such other period as the Committee
shall provide).

 

15.                               No Right to Employment.  Any questions as to
whether and when there has been a Termination and the cause of such Termination
shall be determined in the sole discretion of the Committee.  Nothing in this
Agreement shall interfere with or limit in any way the right of the Company, its
Subsidiaries or Affiliates to terminate the Participant’s employment or service
at any time, for any reason and with or without Cause.

 

4

--------------------------------------------------------------------------------


 

16.          Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Restricted Stock awarded under this
Agreement for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.

 

17.          Compliance with Laws.  The issuance of the Restricted Stock or
unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto.  The Company shall not be obligated to issue the
Restricted Stock or any of the shares pursuant to this Agreement if any such
issuance would violate any such requirements.

 

18.          Section 409A.  Notwithstanding anything herein or in the Plan to
the contrary, the shares of Restricted Stock are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

 

19.          Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement without the prior express
written consent of the Company.

 

20.          Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

21.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

22.          Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.

 

23.          Severability.  The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

24.          Acquired Rights.  The Participant acknowledges and agrees that: 
(a) the Company may terminate or amend the Plan at any time; (b) the award of
Restricted Stock made under this Agreement is completely independent of any
other award or grant and is made at the

 

5

--------------------------------------------------------------------------------


 

sole discretion of the Company; (c) no past grants or awards (including, without
limitation, the Restricted Stock awarded hereunder) give the Participant any
right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

 

*  *  *  *  *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Social Security Number:

 

 

7

--------------------------------------------------------------------------------